Citation Nr: 1549308	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-20 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right wrist disability.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 2004 to February 2005 and active duty from May 2009 to May 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was scheduled for a VA examination of her right wrist in February 2014 but did not report for the examination.  In a substantive appeal received in June 2014, the Veteran indicated that she was not aware of the appointment.  She indicated that she was in the hospital for the birth of her son the week of the scheduled examination.  A written notice of the February 2014 examination is not associated with the record.  Therefore, it is not clear whether the Veteran received notice of the examination.  

Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  The regulation states that when the examination is scheduled in conjunction with an original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§ 3.158.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2015).   

In this case, the Veteran has shown good cause has for her failure to report for the February 2014 VA examination.  Accordingly, a new examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of to ascertain the etiology of a current right wrist disability.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

The examiner should diagnose any current right wrist disability.  The examiner should provide an opinion as to whether a current right wrist disability is at least as likely as not (50 percent or greater likelihood) related to a qualifying period of service, including the wrist pain noted on a medical assessment in May 2010.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




